1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS                                                    JS-6
3    Assistant United States Attorney
     Chief, Civil Division
4    CEDINA M. KIM
     Assistant United States Attorney
5    Senior Trial Attorney, Civil Division
6    LYNN HARADA [C.S.B.N. 267616]
     Special Assistant United States Attorney
7          Social Security Administration, Region IX
8          160 Spear St., Suite 800
           San Francisco, CA 94105
9
           Telephone: 415-977-8977
10         Facsimile: 415-744-0134
11         e-mail: Lynn.Harada@ssa.gov
     Attorneys for Defendant
12
13                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
14                                 EASTERN DIVISION
     SHEMIKA DENISE SAMUELS,              ) Case No. 5:20-cv-02029-SK
15                                        )
              Plaintiff,
16   vs.                                  ) JUDGMENT OF REMAND
                                          )
17                                        )
     ANDREW SAUL,
18   Commissioner of Social Security,     )
19                                        )
              Defendant.                  )
20   _______________________________ )
21        The Court, having approved the parties’ Stipulation to Voluntary Remand
22   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
23   (“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
24   of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
25   above-captioned action is remanded to the Commissioner of Social Security for further
26   proceedings consistent with the Stipulation to Remand.
27
28   DATED: May 24, 2021
                                          HON. STEVE KIM
                                          UNITED STATES MAGISTRATE JUDGE

                                              -1-
